DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 6/8/22, Applicants elected, without traverse, Group II, drawn to the indicated species. Therefore, this restriction is deemed proper and is made FINAL. However, upon further consideration, all species have been examined. 


B.	Claims 22-42 are pending. Claims 22-24 are withdrawn as being drawn to a non-elected invention. Claims 25-42 are the subject of this Office Action.




2. Specification
A.	The specification is objected to since the Brief Description of the Figures (e.g. Figures 1 and 2) should be amended to initially reflect the panels. In other words, “[Fig. 1]” should be amended to, for example, “[Fig. 1A-1B]” or “[Fig. 1A-B]”. The use of “A” and “B” later in the description may be retained.

B.	When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. In the instant application, a sequence identifier must be used for the sequences appearing in Figure 4 (see attached Notice to Comply with Sequence Rules – Form PTO-2301).

C.	The listing of references on, for example, page 4 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

D.	The use of at least “SpectrMaxM4®” and “One-GloTM” in paragraph [0195] (see also [0201] and [0204] for others) are trade names or marks used in commerce and, therefore, should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

F.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

3. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Claims 25-42 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the use of A2-27D, 27D-H2L2_LALA and 27D-H2L2_F(ab’)2 to elevate BMP-specific luciferase activity (Example 1), and cross-linking ALK2 molecules (Example 4), does not reasonably provide enablement for (1) identifying any and all active mutations leading to, or associated with any and all diseases, or (2) for treating or preventing a disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming (1) a method of treating any and all diseases or for (2) preventing any and all diseases (3) in a patient with any ALK2 mutation other than 330. It is noted that there is no requirement that the patient have a disease due to, or associated with, the ALK2 mutation at residue 330. Therefore, the claims are drawn to treating or preventing any disease as long as the patient has this mutation, even if the disease is not associated with the mutation. Furthermore, even if the claims are amended to limit the disease to one claimed, the claims still would not be enabled for prevention, as this implies that the disease would not occur in 100% of the population. Consideration of “reduce the likelihood” would overcome this aspect of the rejection.
Regarding treatment, Applicants provide no guidance or working examples of any diseases that can be treated by the claimed methods. Paragraph [0015] states that the inventors have demonstrated that ectopic ossification and/or brain tumor can be treated and/or prevented by administering anti-ALK2 antibodies only to patients having no mutation at residue 330 of ALK2 or the G328V mutation. However, no guidance or working examples of any mutation, let alone the genus encompassed by the claims, which are not limited to any mutation, is supported by the specification or claim. Even arguendo ectopic ossification and/or brain tumor can be treated, it is not known what mutation would be responsible for this, nor, as discussed, would the specification be enabled for prevention. 
Example 1 shows only one antibody - 27D-H2L2_LALA and only that it elevates BMP-specific luciferase activity, but not in subjects having R206H mutation, or human or mouse wild-type ALK2. However, the specification further states that 27D-H2L2_F(ab’)2 elevated BMP-specific luciferase activity in R206H mutants. However, there appears to be some confusion since Example 3 appears to imply that this is identical to 27D-H2L2_LALA (the sentence recites “as in 27D-H2L2_LALA”. The phrase “as in” is being interpreted as “as with”. Otherwise, this sentence is unclear and clarification is requested).
Example 7 shows what appear to be all 4 anti-ALK2 antibodies (27D-H2H2_LALA; 15A-H4L6_IgG2; A2-11E and A2-25C). Antibodies 15A-H4L6_IgG2; A2-11E and A2-25C elevated BMP in mouse R206H mutant. Again, paragraph [0209] states “as in 27D-H2L2_LALA” (believed to mean “as with”). However, no antibody elevated BMP in human R206H mutant, providing support for the unpredictability of which mutants would respond as intended by the claims, as even the same mutant has potentially opposite effects in different animals.
Furthermore, Example 8 shows A2-27D promoted activity for G328V mutant only in DIPG and Q207D of human ALK2 mutants, but inhibited activity for the other mutants disclosed in the Example. Again, therefore, leading to an apparent lack of predictability.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.


B.	Claim 38 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for isolated antibodies comprising the 6 CDRs recited in claim 26 and which bind ALK2, does not reasonably provide enablement for those which are 95% or 99% identical to those recited in claim 38. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Parts a7-a9 and b4-b6 of the claim is broadly drawn to (methods of using) antibodies comprising 95-99% identity to the SEQ ID NOs recited in the claim. Thus, the claims encompass antibodies that comprise one or more alterations in one or more of the CDRs of these SEQ ID NOs. The specification does not teach antibodies that comprise one or more amino acid alterations to one or more of the 6 wild-type CDRs, nor are there any working examples of such. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising alterations in one or more the six “wild-type” CDRs of a parental antibody (i.e. 95% or 99%) with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise all six wild-type CDRs in claim 26 and which bind ALK2, to antibodies that comprise one or more alterations in one or more of the six CDRs from the parental antibody.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.
4. Claim Rejections - 35 USC § 112(a) – written description
	Claims 25-42 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Other than requiring treatment or prevention in a patient having an active ALK2 mutation, the specification and claims do not indicate what distinguishing attributes are shared by the members of the antibody genus. First, as discussed above regarding scope of enablement, there is no requirement that the patient have a disease due to, or associated with, the ALK2 mutation at residue 330. Therefore, the claims are drawn to treating or preventing any disease as long as the patient has this mutation, even if the disease is not associated with the mutation. Second, the number of potential mutations which could occur, or could be associated with any disease or disorder, including an ALK2-associated disease, have not been adequately described. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, “a patient not having a mutation at position 330”, or at most, a mouse having an R206H mutation, alone are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.

	



5. Conclusion
	No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647